Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the molded metal bottom portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the molded metal top portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In light of the above, the claims will be examined on the merits as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilton et al. (US 3,706,118), hereinafter (“Hilton”).  
Re claims 1-3, Hilton (Fig 6) discloses an ammunition cartridge for a rifle comprising: a rifle case formed from a metal composition comprising: a nose end connection extending toward a base end to form a portion of a propellant chamber, wherein the nose end comprises a projectile aperture adapted to hold a projectile wherein the ammunition cartridge is a 7.62 mm ammunition cartridge (c. 5, l. 8); a primer recess in the base end adapted to accept a primer; and a flash hole positioned in the primer recess to pass through the base end into the propellant chamber, wherein the case is a single unitary case and the metal composition consists of aluminum (Title).  The metal injection molded limitations are considered product-by-process type limitations.  The patentability of a product does not depend on its method of production.  MPEP 2113.
Re claim 8, Hilton (Fig 6) discloses a large caliber ammunition cartridge comprising: rifle case formed from a metal composition comprising: a nose end connection extending toward a base end to form a portion of a propellant chamber, wherein the nose end comprises a projectile aperture adapted to hold a projectile wherein the large caliber ammunition cartridge is a 106 mm (c. 2, l. 65); a primer recess .

Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skowron et al. (US 2018/0066925), hereinafter (“Skowron”).  Skowron (Fig 1B) discloses an ammunition cartridge for a rifle comprising: a rifle case formed from a metal composition comprising: a nose end connection extending toward a base end to form a portion of a propellant chamber, wherein the nose end comprises a projectile aperture adapted to hold a projectile wherein the ammunition cartridge is a 5.56 mm ammunition cartridge (p. 0143); a primer recess in the base end adapted to accept a primer; and a flash hole positioned in the primer recess to pass through the base end into the propellant chamber, wherein the case is a single unitary case and the metal composition consists of stainless steel (p. 0170).  The metal injection molded limitations are considered product-by-process type limitations.  The patentability of a product does not depend on its method of production.  MPEP 2113.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.